
	
		I
		112th CONGRESS
		1st Session
		H. R. 3156
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Chaffetz (for
			 himself and Mr. Owens) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To repeal the debit card interchange price control
		  provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
		  restore balance to the electronic payments system, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Debit Card Protection
			 Act.
		2.Repeal of Federal
			 controls on debit card interchange fees
			(a)RepealEffective
			 as of the enactment of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (Public Law 111–203), section 1075 of that Act is repealed, and
			 the provisions of law amended by such section are revived or restored as if
			 such section had not been enacted.
			(b)Rulemakings
			 VoidedAny regulation or information collection proposed or
			 prescribed by the Board of Governors of the Federal Reserve System pursuant to
			 section 920 of the Electronic Fund Transfer Act (as added by title X of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act) is void and shall be
			 withdrawn by the Board and shall have no force or effect.
			3.Statutory
			 corrections
			(a)Electronic fund
			 transfer actThe Electronic Fund Transfer Act (15 U.S.C. 1693 et
			 seq.) is amended—
				(1)in section
			 904—
					(A)subsection
			 (a)—
						(i)by
			 amending paragraph (2) to read as follows:
							
								(2)Authority of the
				boardThe Board shall have
				sole authority to prescribe rules to carry out the purposes of this title with
				respect to a person described in section 1029(a) of the Consumer Financial
				Protection Act of 2010. In prescribing such regulations, the Board
				shall—
								;
				
						(ii)by
			 redesignating the last 4 paragraphs (designated as paragraphs (1) through (4))
			 as subparagraphs (A) through (B), respectively;
						(iii)in
			 subparagraph (C) (as so redesignated), by striking the Board;
			 and
						(iv)in
			 subparagraph (D) (as so redesignated)—
							(I)by striking
			 any and inserting send any;
							(II)by striking
			 shall be sent; and
							(III)by striking
			 by the Board; and
							(B)in subsection (e),
			 by striking to— and all that follows and inserting to the
			 Bureau in making determinations regarding the meaning or interpretation of any
			 provision of this title for which the Bureau has authority to prescribe
			 regulations.; and
					(2)in section
			 918(a)—
					(A)in paragraph (3),
			 by striking the period and inserting ; and;
					(B)in paragraph (4),
			 by striking ; and and inserting a period; and
					(C)by striking
			 paragraph (5).
					(b)Consumer
			 financial protection act of 2010Section 1002(12)(C) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5481(12)(C)) is amended by striking , except with respect to section 920
			 of that Act.
			(c)Rule of
			 constructionThe amendments made by subsections (a) and (b) shall
			 not be construed as limiting or expanding any authority granted to the Bureau
			 of Consumer Financial Protection under the Consumer Financial Protection Act of
			 2010. Nothing in this Act or the amendment made by this Act shall be construed
			 as granting such Bureau the authority to regulate debit card or credit card
			 interchange transaction fees.
			
